Hubbard, J.
The facts, in this case, of the hiring by the defendant, and the price to be paid by him for the services of the minor, were proved to the satisfaction of the jury.
We think it unnecessary, upon the view we take of the case, to decide whether the evidence that was offered was rightly rejected. Upon the facts, as stated in the bill of exceptions — namely, that the son lived with his mother, (the plaintiff,) and performed the labor agreeably to the contract made by her — his consent to the contract must be implied, in the absence of all proof to the contrary; and she, having made this contract for the service of the minor, and having boarded him in pursuance of the contract, is now entitled to enforce payment. The son, knowing the fact, and consenting to the arrangement, and having his support out of it, is bound by it; and the defendant cannot be responsible to him for the same services, in another action.

Exceptions overruled